Citation Nr: 0808725	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for loss of balance.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as due to asbestos exposure.  

4.  Entitlement to special monthly pension based on the 
appellant's need of regular aid and attendance, or his 
housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

For good cause shown - the appellant's advanced age - the 
Board advanced this case on the docket in March 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The evidence does not show that the appellant currently 
has a hearing loss disability or that any current hearing 
loss is related to service.  

2.  The evidence does not show that the appellant currently 
has a disability manifest by loss of balance or that any 
current loss of balance is related to service.  

3.  The evidence does not show that the appellant was exposed 
to asbestos during service, that he currently has asbestosis, 
or that his COPD is due to exposure to asbestos.  

4.  The evidence does not show that the appellant's COPD had 
its origins in service or is otherwise attributable to 
service.  

5.  The appellant is totally and permanently disabled based 
on the non-service-connected disabilities of right knee 
replacement (rated 40 percent), left knee replacement (rated 
30 percent), and hypertension (rated 10 percent), with a 
combined rating of 70 percent.  

6.  The appellant lives in his home, is not blind or nearly 
blind, manages his own healthcare and activities of daily 
living, and ambulates without assistance.

7.  The appellant leaves his home to shop, and to go to the 
VFW twice a week to play poker.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.  The criteria are not met for service connection for loss 
of balance.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  

3.  The criteria are not met for service connection for COPD, 
including as due to exposure to asbestos.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).  

4.  The criteria for special monthly pension based on the 
appellant's need of regular aid and attendance, or his 
housebound status, have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Bilateral hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records show that, at the time of 
appellant's separation from service in 1946, his hearing was 
recorded as 15/15, indicating normal hearing.  The post-
service medical records do not contain any audiometric data.  

Although a VA examiner in April 2005 noted that the appellant 
was hard of hearing, he has not submitted any medical 
evidence showing hearing loss meeting the criteria of § 
3.385.  Nor has he submitted any medical evidence linking any 
current hearing loss to service, despite being notified in 
the statement of the case of the need for such evidence.  

Although the appellant contends he has hearing loss as a 
result of an airplane crash during service, in the absence of 
medical evidence documenting hearing loss in service or 
current hearing loss meeting the criteria of § 3.385, or 
medical evidence showing a nexus between any current hearing 
loss and service, the criteria are not met for service 
connection for bilateral hearing loss.  

Therefore, the claim for service connection for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B.  Loss of balance

The service medical records are silent for any mention of 
complaints or clinical findings indicative of any loss of 
balance.  Nor is there any evidence showing loss of balance 
for almost 60 years after the appellant's separation from 
service.  

Although the April 2006 VA examiner noted the appellant's 
slow and broad-based gait and his unsteadiness on his feet, 
he did not list a diagnosis of any disorder, other than his 
knee arthritis and knee replacements, as a cause for any 
unsteadiness.  Nor did he indicate that any such disorder was 
due to an injury or disease in service.  

The Board finds that, in the absence of evidence of any loss 
of balance in service, of injury or disease in service to 
cause any current loss of balance, and of any medical 
evidence of a nexus between any current loss of balance and 
service, the criteria for service connection for loss of 
balance are not met.  

For the above reasons, the veteran's claim for service 
connection must be denied.  Because preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

C.  Chronic obstructive pulmonary disease

The service medical records are also silent for any pulmonary 
complaints or clinical findings indicative of a respiratory 
disorder.  The first mention of COPD in the medical records 
is a September 2005 report by a private physician that states 
that the appellant was being seen in follow-up for his COPD.  
The report does not indicate how long he had had COPD, nor 
does it relate his COPD to service.  

The report of the April 2006 VA compensation examination 
merely lists a diagnosis of COPD.  It does note that the 
appellant smoked two packs of cigarettes a day for 50 years 
prior to stopping 20 years previously (he is currently 83 
years old), but the report does not otherwise discuss COPD, 
and does not relate the disorder to service.  

In addition, although the appellant served on a ship during 
service, the record indicates he was an aviator.  There is no 
indication that he was exposed to asbestos during service.  
His military occupational specialty was not one for which 
asbestos exposure was likely and the appellant has not 
provided any information or evidence to indicate that he was 
so exposed during service.  Moreover, the medical evidence of 
record does not show that he currently has asbestosis or any 
clinical or radiographic findings indicative of asbestos 
exposure.  Nor has any examiner suggested that his COPD is in 
any way attributable to asbestos exposure.  

There simply is no evidence as to date of onset of the 
appellant's COPD - in particular, there is no evidence that 
it began during service - and there is no medical evidence 
linking any current COPD to service.  Lacking such evidence, 
the criteria for service connection are not met.  

Therefore, the claim for service connection for COPD must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine, but that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



II.  Special monthly pension

The criteria for regular aid and attendance of another person 
will be met if the appellant is a patient in a nursing home, 
or if the veteran is helpless or blind, or so nearly helpless 
or blind, as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b).  A review of the record reveals that 
the appellant is not a patient in a nursing home, and there 
is no evidence indicating that he is blind or nearly blind.  
Therefore, the Board is left with the question of whether the 
evidence otherwise demonstrates that he is helpless or so 
nearly helpless as to need the regular aid and attendance of 
another person.  

The evidence shows that the appellant is able to dress and 
bathe himself daily without assistance.  He also does light 
cooking, laundry, and light housekeeping, and is able to feed 
himself.  The appellant does not wear any prosthetic or 
orthopedic appliance, but he has undergone bilateral knee 
replacement.  He reported that he has knee pain when he walks 
on uneven surfaces.  Nevertheless, the appellant is able to 
ambulate without the aid of another person or assistive 
device, although the April 2006 VA examiner indicated that he 
might benefit from using a knee brace, as well as physical 
therapy.  Although the VA examiner did not report specific 
data as to the appellant's visual acuity, he noted the 
appellant's report that he had recently received new glasses 
and that, "with his new glasses his eyes are about 20/20."  
Clearly, he is not blind or so nearly blind as to need the 
aid and assistance of another person.  

The evidence shows that the appellant is able to attend to 
the wants of nature and can protect himself from hazards or 
dangers incident to his daily environment.  The appellant 
reported that he is able to mow his grass with a riding mower 
and that he goes shopping sometimes.  Twice a week, he goes 
to the VFW to play poker and have a couple beers with his 
buddies.  He is clearly not bedridden or confined to his 
home.  The Board finds that the evidence does not establish 
that the claimant is so helpless as to need regular aid and 
attendance.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.352(a).  

Moreover, the record does not show that any of the 
appellant's disabilities is so severe as to warrant a 100 
percent rating.  As noted above, he is not substantially 
confined to his dwelling and the immediate premises.  
Therefore, he also does not meet the criteria for a finding 
of being housebound.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.  

For all the foregoing reasons, the claim for special monthly 
pension must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a January 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Because the required notice was provided before the adverse 
decision in July 2006, there was no error in providing the 
required notice prior to the adverse decision.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Also, the appellant has been notified of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  The appellant's representative has argued 
that the case should be remanded for another examination, 
because the VA examiner who examined the appellant in April 
2006 did not have the claims file to review.  The Board 
finds, however, that a remand for an additional examination 
is not necessary.  Private treatment records dated from 
October 2003 to September 2005 have been obtained and the 
findings reported in those records are not significantly 
different from those reported by the April 2006 VA examiner.  
Moreover, the VA examiner's report was sufficiently detailed 
as to the appellant's current physical status that a review 
of the claims file in this case would not have changed the 
objective findings made during the April 2006 examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The 
information and evidence in the file contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

During the course of this appeal, the veteran has been 
afforded a VA compensation examination, and private treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for loss of balance is denied.  

Service connection for chronic obstructive pulmonary disease, 
including as due to asbestos exposure, is denied.  

Special monthly pension based on the appellant's need of 
regular aid and attendance, or his housebound status, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


